UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2240



EARNESTINE SAUNDERS,

                                              Plaintiff - Appellant,

          versus


THE CITY OF PETERSBURG POLICE DEPARTMENT; A.
A. MIMMS, Officer; W. B. HINKLE, Officer; J.
H. CHABINAK, MPO, and others who’s names have
been sealed and unknown to myself and others;
CITY OF PETERSBURG; J. K. KUYKENDALL, Officer
of Prince George County Police Department,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Dennis W. Dohnal, Magistrate
Judge. (CA-03-697-3)


Submitted: December 22, 2005              Decided:   December 28, 2005


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Earnestine Saunders, Appellant Pro Se. Jeremy David Capps, HARMAN,
CLAYTOR, CORRIGAN & WELLMAN, Richmond, Virginia; Robert A. Dybing,
THOMPSON & MCMULLAN, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Earnestine J. Saunders seeks to appeal the district

court’s order denying her motion filed pursuant to Fed. R. Civ. P.

60(b), seeking to reopen her case following the district court’s

adverse grant of summary judgment.         We affirm the district court’s

denial of relief.    Rule 60(b) may not be used to relitigate claims

already decided by the court, CNF Constructors, Inc. v. Donohoe

Constr. Co., 57 F.3d 395, 400 (4th Cir. 1995), and Saunders has

raised no new ground to call into question the propriety of the

district court’s decision.    We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.




                                                                    AFFIRMED




                                   - 2 -